USCA11 Case: 20-13713    Date Filed: 07/19/2021   Page: 1 of 5



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-13713
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 8:20-cr-00003-CEH-AAS-2



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

EULOGIO CARABALI MONTANO,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (July 19, 2021)

Before JILL PRYOR, NEWSOM, and LUCK, Circuit Judges.

PER CURIAM:
            USCA11 Case: 20-13713         Date Filed: 07/19/2021      Page: 2 of 5



       Eulogio Carabali Montano appeals his 151-month sentence for conspiracy to

possess and possession with intent to distribute more than 5 kilograms of a

substance containing a detectable amount of cocaine while on board a vessel

subject to the jurisdiction of the United States, in violation of 46 U.S.C.

§§ 70503(a), 70506(a), and 70506(b), as well as 18 U.S.C. § 2. He argues that the

district court erred by not granting his minor-role reduction request.1 Specifically,

he contends that the court failed to properly compare his role with the role of other

individuals involved in the wider conspiracy and that the court failed to properly

address the minor-role determination factors in the guidelines. The facts are

familiar to the parties, and we repeat them only as necessary to resolve this

appeal. 2

       The defendant must establish his minor role in the offense by a

preponderance of the evidence. United States v. Cruickshank, 837 F.3d 1182, 1192

(11th Cir. 2016). Although we urge “district courts to clarify their ultimate factual

findings by more specific findings when possible,” “a district court is not required


1
  A defendant who was a minor participant in an offense receives a two-level decrease in his
offense level. U.S.S.G. § 3B1.2(b). A minor participant is someone “who is less culpable than
most other participants in the criminal activity, but whose role could not be described as
minimal.” Id. § 3B1.2, comment. (n.5). A defendant convicted of drug offenses whose base
offense level is 38 under the drug quantity table—like Montano here—receives a 4-level
reduction if he was a minor participant in the offense. U.S.S.G. § 2D1.1(a)(5).
2
 We review a district court’s denial of a role reduction for clear error. United States v.
Cruickshank, 837 F.3d 1182, 1192 (11th Cir. 2016); United States v. Rodriguez De Varon, 175
F.3d 930, 937 (11th Cir. 1999) (en banc).

                                               2
          USCA11 Case: 20-13713         Date Filed: 07/19/2021     Page: 3 of 5



to make any specific findings other than the ultimate determination of the

defendant’s role in the offense.” United States v. Rodriguez De Varon, 175 F.3d

930, 940 (11th Cir. 1999) (en banc). “So long as the district court’s decision is

supported by the record and the court clearly resolves any disputed factual issues, a

simple statement of the district court’s conclusion is sufficient.” Id. at 939

(quotation marks and emphasis omitted).

      “[A] district court’s determination of a defendant’s mitigating role in the

offense should be informed by two modes of analysis.” Id. at 940. First, “the

district court must measure the defendant’s role against the relevant conduct for

which she has been held accountable.” Id. Second, the district court must measure

the defendant’s role against the other discernable participants in the relevant

conduct. Id. at 944–45. But “[e]ven if a defendant played a lesser role than the

other participants, that fact does not entitle her to a role reduction since it is

possible that none are minor or minimal participants.” United States v. Martin,

803 F.3d 581, 591 (11th Cir. 2015) (quotation marks omitted).

      The decision whether to apply a mitigating role reduction is “based on the

totality of the circumstances and involves a determination that is heavily dependent

upon the facts of the particular case.” U.S.S.G. § 3B1.2, comment. (n.3(c)). To

assist the courts in making a role determination, the guidelines provide a list of

non-exhaustive factors. Id. These factors include the degree to which the


                                            3
          USCA11 Case: 20-13713       Date Filed: 07/19/2021    Page: 4 of 5



defendant (i) “understood the scope and structure of the criminal activity,” (ii)

“participated in planning or organizing the criminal activity,” and (iii) “exercised

decision-making authority or influenced the exercise of decision-making

authority,” as well as an examination of (iv) “the nature and extent of the

defendant’s participation in the commission of the criminal activity, including the

acts the defendant performed and the responsibility and discretion the defendant

had in performing those acts,” and (v) “the degree to which the defendant stood to

benefit from the criminal activity.” Id.

      Here, the district court did not clearly err in denying Montano’s minor role

adjustment. Under Rodriguez De Varon’s first principle, we ask whether Montano

“played a relatively minor role in the conduct for which [he] has already been held

accountable—not a minor role in any larger criminal conspiracy.” 175 F.3d at 944.

The record shows that all three crewmembers knowingly participated in the illegal

transportation of a large quantity of cocaine, that their transportation roles were

important to that scheme, and that the district court held Montano accountable only

for that conduct. Under Rodriguez De Varon’s second principle, we ask whether

Montano was less culpable than the other participants in the criminal activity. The

evidence here shows that when the United States Coast Guard sought to accost the

go-fast vessel, Montano, just as much as his cohorts Angel Quinones and Joshua

David McLean, began to jettison the vessel’s load. Montano’s contention that he


                                           4
          USCA11 Case: 20-13713       Date Filed: 07/19/2021   Page: 5 of 5



was simply a courier in an international criminal organization is unavailing. Under

Rodriguez De Varon, “[t]he conduct of participants in any larger criminal

conspiracy is irrelevant.” 175 F.3d at 944. And Montano didn’t submit any

evidence “at sentencing regarding any other co-conspirators, let alone anyone who

[had] recruited or trained the [crewmembers], plotted the offense, or owned the

drugs.” United States v. Cabezas-Montano, 949 F.3d 567, 607 (11th Cir. 2020).

Finally, in concluding that Montano was not entitled to a role reduction, the district

court expressly considered the factors delineated in the guideline, explaining that

based on Rodriguez De Varon and “the applicable note in the guidelines, it is clear

that the Defendant Mr. Carabali Montano is not being held accountable for the

conduct of those who planned this event, of those who owned the drugs, or

anything other than that of just a mariner.”

      AFFIRMED.




                                          5